DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/201135 filed on November 02, 2022.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Applicant
4.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 




	
Response to Arguments
5.	Applicant’s arguments have been considered but are not persuasive. 


	On Pg. 11 of remark in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Accordingly, claim 1 has been amended to incorporate the subject matter of claim 2. In addition, the last clause of amended claim 1 has been revised to recite "wherein the seed document registration unit registers a set of documents having document scores higher than a given threshold among the searched one or more documents according to the other search request as the set of seed documents" (emphasis added). Further, claim 1 has been amended to recite that a set of seed 11 documents are registered in and extracted from a seed document database. Claims 10 and 11 have been similarly amended.  Since the references cited by the Examiner, namely "Ikeda" and "Ikeda Background" are the same document, this document will be referred to herein as "Ikeda." Contrary to the Examiner's assertions, Ikeda does not disclose or suggest to: "create a target document model which is a model including the one or more topic words and a weight of each of the one or more topic words." Further, Ikeda does not disclose "a document score determination unit configured to determine, for each of the one or more extracted documents, a document score of the document based on the target document model."”


	Examiner replies that Ikeda does teach this limitation. Par. 0049 Ikeda discloses the maximum number of documents that are returned as search results. Par. 0097 Ikeda discloses the seed document acquisition unit searches only for documents that have a given attribute. The value threshold is seen as having or not having a given attribute. Therefore only documents that have a given attribute are searched. So not having a given attribute is seen as below threshold value.  The threshold is seen as 0.  Having the attribute is seen as having a given attribute value and therefore higher than the threshold.

	On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Contrary to the Examiner's assertions, Ikeda does not disclose or suggest to: "create a target document model which is a model including the one or more topic words and a weight of each of the one or more topic words." Further, Ikeda does not disclose "a document score determination unit configured to determine, for each of the one or more extracted documents, a document score of the document based on the target document model."”

	Examiner replies that Ikeda does teach this limitation. In light of Applicant’s specification, the document model contains words and a weight assigned with each word. Pg. 4 paragraph 3, Pg. 23 paragraph 2.  Ikeda teaches this concept. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence. The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model.





Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 4-6, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) and Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’)

As to claim 1 Ikeda teaches a document search system comprising: a topic word extraction unit configured to extract one or more topic words from a set of seed documents of one or more seed documents (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents);
and create a target document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence. The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model); 
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a target document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
 Ikeda teaches a search unit configured to extract one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
and a document score determination unit configured to determine, for each of the one or more extracted documents, a document score of the document based on the target document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order);
and output a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order);
and a seed document registration unit configured to register the set of seed documents database (Par. 0032 and 0059 Ikeda discloses the seed document acquisition unit acquires the seed document from the document database. Documents acquired by the seed document acquisition unit it seen as registering the set of seed documents);
wherein the search unit searches the document search range for one or more documents according to another search request which is a search request including a search condition input for registering the set of seed documents prior to the search request (Par. 0032 Ikeda discloses a user providing search conditions and the search string used to locate seed documents to be used to locate terms); 
wherein the topic word extraction unit extracts one or more topic words from the one or more documents and determines a weight of each of the one or more topic words (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
wherein the document score determination unit determines, for each of the one or more documents, a document score based on the one or more topic words and the weight of each topic word, and the seed document registration unit registers a set of documents having relatively high determined document scores among the searched one or more documents according to the other search request as the set of seed documents (Par. 0057-0059 Ikeda discloses searching for seed documents based upon a condition and the documents containing the search requested terms. Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order).


As to claim 4 Ikeda and Ikeda_Background teaches each and every limitation of claim 1.
In addition Ikeda teaches wherein each time the topic word extraction unit receives a search request, the topic word extraction unit responds to the search request and creates the target document model based on the set of seed documents (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model).


As to claim 5 Ikeda and Ikeda_Background teaches each and every limitation of claim 3.
In addition Ikeda teaches wherein the document score determination unit outputs, for each of the one or more reactions constituting the designed metabolic pathway, the number of documents which is a value associated with a display object representing the reaction and is a value representing the number of documents whose document score is equal to or higher than a threshold for the reaction (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).

As to claim 6 Ikeda and Ikeda_Background teaches each and every limitation of claim 5.
In addition Ikeda teaches wherein regarding a specified reaction among the one or more reactions, the output search result is a search result on descending order of document scores of documents extracted for the reaction (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).


As to claim 7 Ikeda and Ikeda_Background teaches each and every limitation of claim 4.
In addition Ikeda teaches wherein the document score determination unit determines, based on the target document model, the document score for each of the one or more seed documents in the set of seed documents (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order. Par. 0107 Ikeda discloses output as results the ten high rank documents);
and updates the set of seed documents by narrowing down the set of seed documents to a seed document whose determined document score is equal to or higher than a threshold (Par. 0049 Ikeda discloses the maximum number of documents that are returned as search results).


As to claim 10 Ikeda teaches a document search method comprising:
extracting, by a computer, one or more topic words from a set of seed documents of one or more seed documents, in a seed document database (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents); 
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a target document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
Ikeda teaches creating, by the computer, a target document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
extracting, by the computer, one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
determining, by the computer, for each of the one or more extracted documents, a document score of the document based on the target document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order); 
and outputting, by the computer , a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order).;
registering, by the computer, the set of seed documents in the seed document database (Par. 0032 and 0059 Ikeda discloses the seed document acquisition unit acquires the seed document from the document database. Documents acquired by the seed document acquisition unit it seen as registering the set of seed documents);
wherein the computer searches the document search range for one or more documents according to another search request which is a search request including a search condition input for registering the set of seed documents prior to the search request (Par. 0032 Ikeda discloses a user providing search conditions and the search string used to locate seed documents to be used to locate terms);
wherein the computer extracts one or more topic words from the one or more documents and determines a weight of each of the one or more topic words (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
wherein the computer determines, for each of the one or more document, a document score based on the one or more topic words and the weight of each topic word, and  (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model); 
wherein the computer registers a set of documents having document scores higher than a given threshold among the searched one or more documents according to the other search request as the set of seed documents in the seed document database (Par. 0049 Ikeda discloses the maximum number of documents that are returned as search results. Par. 0097 Ikeda discloses the seed document acquisition unit searches only for documents that have a given attribute. The value threshold is seen as having or not having a given attribute. Therefore only documents that have a given attribute are searched. So not having a given attribute is seen as below  threshold value.  The threshold is seen as 0.  Having the attribute is seen as having a given attribute value and therefore higher than the threshold).


As to claim 11 Ikeda teaches a non-transitory computer readable storage medium storing a computer program which, when executed by a computer, configured the computer to: configured to cause a computer to: 
extract one or more topic words from a set of seed documents of one or more seed documents in a seed document database (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents);
Ikeda does not teach but Ikeda_Background teaches a seed document being a document which is a target document (Par. 0011 Ikeda discloses to ease the burden of the conformity method a seed document is used);
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the useful seed documents of Ikeda_Background, to ease the burden of the user. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results when new words are added to the documents (Par. 0010-0017 Ikeda_Background).
Ikeda teaches create a target document model which is a model including the one or more topic words and a weight of each of the one or more topic words (Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);  
extract one or more documents matching a search condition from a document search range including one or more documents according to a search request in which the search condition is specified (Par. 0018 Ikeda discloses the search unit searches documents from the set of predetermined documents based on the input search condition);
determine for each of the one or more extracted documents, a document score of the document based on the target document model (Par. 0107 Ikeda discloses output as results the ten high rank documents based upon the degree of conformity.  The degree of conformity is seen as the document score.  The top 10 is seen as the descending order); 
and output a search result on descending order of document scores of the one or more extracted documents (Par. 0107 Ikeda discloses output as results the ten high rank documents.  The top 10 is seen as the descending order);
register the set of seed documents in the seed document database (Par. 0032 and 0059 Ikeda discloses the seed document acquisition unit acquires the seed document from the document database. Documents acquired by the seed document acquisition unit it seen as registering the set of seed documents);
wherein the computer searches the document search range for one or more documents according to another search request which is a search request including a search condition input for registering the set of seed documents prior to the search request (Par. 0032 Ikeda discloses a user providing search conditions and the search string used to locate seed documents to be used to locate terms);
wherein the computer extracts one or more topic words from the one or more documents and determines a weight of each of the one or more topic words (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model);
wherein the computer determines, for each of the one or more document, a document score based on the one or more topic words and the weight of each topic word, and  (Par. 0018 Ikeda discloses the seed document acquiring unit acquires seed documents based on information that is different from the input search condition, a word extraction united to extract a set of words which are associated with the seed documents. Par. 0050-51 Ikeda discloses creating a set of high-ranked words from the documents based upon word frequency of occurrence.  The frequency of occurrence of each word is seen as the weight.  The set of high-ranked words that are based upon the documents is seen as the document model); 
wherein the computer registers a set of documents having document scores higher than a given threshold among the searched one or more documents according to the other search request as the set of seed documents in the seed document database (Par. 0049 Ikeda discloses the maximum number of documents that are returned as search results. Par. 0097 Ikeda discloses the seed document acquisition unit searches only for documents that have a given attribute. The value threshold is seen as having or not having a given attribute. Therefore only documents that have a given attribute are searched. So not having a given attribute is seen as below  threshold value.  The threshold is seen as 0.  Having the attribute is seen as having a given attribute value and therefore higher than the threshold).



9.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) in combination with Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’) and further in view of Pickett et al. U.S. Patent Application Publication No. 2003/0182144 (herein as ‘Pickett’).

As to claim 3 Ikeda and Ikeda_Background teaches each and every limitation of claim 1.
	Ikeda in combination with Ikeda_Background does not tech but Pickett teaches wherein the target document is a document in which cases which contribute to production of a compound serving as a target compound are described, 
and the search condition relates to a metabolic pathway designed to produce the target compound (Par. 0075 Pickett discloses searching a data profile);
and includes at least one of a compound name of the target compound, a reaction name of at least one reaction among one or more reactions constituting the metabolic pathway, a metabolite name of one or more metabolites constituting the metabolic pathway, at least a part of enzyme numbers, an enzyme name, and one or more gene names (Par. 0047 Pickett discloses the data profile contains the compound identity).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the digital documentation of Pickett to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results with less time intensive documentation gathering (Par. 0003-0007Pickett).


10.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda’) in combination with Ideka background U.S. Patent Application Publication No. 2006/0230031 (herein as ‘Ikeda_Background’) and further in view of Huettner et al. U.S. Patent Application Publication No. 2022/0148679 (herein as ‘Huettner’).


As to claim 7 Ikeda in combination with Ikeda_Background teaches each and every limitation of claim 4.
Ikeda in combination with Ikeda_Background does not teach but Huettner teaches wherein the search unit is configured to: identify enzyme information which is at least a part of the enzyme numbers or the enzyme name from a first information set based on a reaction name included in the search condition including the reaction name, identify, based on the identified enzyme information, a gene name list including one or more gene names from a second information set, and extract the one or more documents from the document search range based on the identified gene name list (Par. 0080 Huettner discloses the gene names from a database of gene names).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the medical mutations of Huettner to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to identifying signature mutations and targeted treatments (Par. 0001-0002 Huettner).

As to claim 9 Ikeda in combination with Ikeda_Background teaches each and every limitation of claim 3.
Ikeda in combination with Ikeda_Background does not teach but Huettner teaches wherein the search unit is configured to: identify, based on enzyme information included in the search condition including the enzyme information which is at least a part of the enzyme numbers or the enzyme name, a gene name list including one or more gene names from a predetermined information set, and extract the one or more documents from the document search range based on the identified gene name list (Par. 0080 Huettner discloses the gene names from a database of gene names).
Ikeda and Ikeda_Background are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the document search of Ikeda to include the medical mutations of Huettner to ease the burden of the user due to the demand to certify data with compounds. The suggestion/motivation to combine is that it would be obvious to try in order to identifying signature mutations and targeted treatments (Par. 0001-0002 Huettner).



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omoigui U.S. Patent Application Publication No. 2010/0070448 (herein as 'Omoigui').   Omoigui teaches the present invention is directed to an integrated implementation framework and resulting medium for knowledge retrieval, management, delivery and presentation. The system includes a first server component that is responsible for adding and maintaining domain-specific semantic information and a second server component that hosts semantic and other knowledge for use by the first server component that work together to provide context and time-sensitive semantic information retrieval services to clients operating a presentation platform via a communication medium. Within the system, all objects or events in a given hierarchy are active Agents semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client according to a predetermined and customizable theme or "Skin." This system provides various means for the client to customize and "blend" Agents and the underlying related queries to optimize the presentation of the resulting information. The present invention is directed to a framework or medium for knowledge retrieval, management, delivery and/or presentation. The system maintains semantic information and other knowledge to provide retrieval services to clients via a communication medium. Within the system, objects or events in a hierarchy are semantically related to each other, and agents implementing queries return data objects for presentation to the client according to a semantically influenced or determined theme. This system provides various means for the client to customize agents and/or the underlying related queries to optimize the presentation of the resulting information.
 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 18, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159